— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Partnow, J.), rendered June 18, 2003, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
*772Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s comments during summation constituted reversible error is, for the most part, unpreserved for appellate review (see People v Nuccie, 57 NY2d 818 [1982]; People v Medina, 53 NY2d 951, 953 [1981]). In any event, his contention is without merit. The prosecutor’s comments were responsive to defense counsel’s summation or constituted fair comment on the evidence (see People v Ashwal, 39 NY2d 105, 109-110 [1976]; People v Meyers, 13 AD3d 395 [2004], lv denied 4 NY3d 765 [2005]; People v Yu Feng Shi, 12 AD3d 541 [2004]; People v Doe, 11 AD3d 711 [2004], lv denied 4 NY3d 762 [2005]). The comment that the defendant objected to was stricken from the record, after which the defendant neither requested further curative instructions nor moved for a mistrial. Thus, the defendant indicated that the court had sufficiently cured any error to his satisfaction (see People v Simms, 222 AD2d 622 [1995]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Schmidt, J.P., Santucci, Rivera and Spolzino, JJ., concur.